Title: To James Madison from Carlos Martínez de Yrujo, 21 October 1804 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


21 October 1804, Philadelphia. States that he read with the attention it merited JM’s letter of 15 Oct., which he received the day before and which was in reply to his own of 13 Oct., and although he deems it useless to enter into discussion on the various points it contains, he cannot refrain from making some observations on those that to him seem important. Believes the president ought not to be surprised at hearing that the eleventh section of the act of 24 Feb. last, might have given His Catholic Majesty reason for complaint and caused him to suspend the ratification depending between the governments. The terms in which the said section are conceived can be considered only in their obvious and literal sense, and on this His Majesty’s complaints were based. Believing himself insulted, and not having obtained a satisfactory explanation on the part of the U.S. government, it is unlikely he might be disposed to sanction a convention that represents an act of political friendship. Will bring both what JM has told him on this point and the proclamation made by the president to the attention of his court. Will also bring to the king’s attention JM’s suggestion of an indirect method of extending the time limits, as the king had requested, in order that the convention might be known in the Philippines and other distant Spanish possessions; does not consider that the method JM suggested is calculated to attain the king’s object, both because of the brevity of the extension’s being inadequate for some distant colonies that are inaccessible in some seasons of the year and the uncertainty of the ratification of the convention. When he speaks of uncertainty, he is not asserting the least doubt in the ready, frank, and friendly disposition of His Catholic Majesty to ratify the convention but is referring to the objection that the American government seems to have to the king’s reasonable and necessary demand regarding the sixth article.
Following the same principles established by JM and without recurring to new reasons in support of those that he demonstrated on this point in his last, it is evident that the king has the incontestable right to require any alteration in the phraseology of the cited article. If one power before the ratification of a treaty recognizes that some of the essential words of it, although clear when taken in their obvious sense, are susceptible to a misunderstanding, dangerous in its results and contrary to the true intention, the sacred right of self-preservation, preceding all other considerations, authorizes the power to insist on the substitution or addition of another word that explains and defines in a more precise manner its true intent and will. The sixth article is written with that noble frankness that characterizes the good faith of both governments, but as experience teaches daily how liable men are to observe things under different aspects when they offer the least ambiguity, and the mishaps that have overcome various nations through their not having used all the clarity and precision possible in the language of their treaties are well known, His Majesty, desirous that the peace and good harmony he enjoys with the United States should at no time be disturbed through motives of this nature, wishes that the cited article might be expressed in terms that without diminishing the right of the United States, if it has any, might express his intentions with a clarity that will render impossible all equivocation. JM cannot help but admit the justice of this demand when he sees that the position of the United States with relation to the pretensions treated in the sixth article remains unchanged not only as regards the right, but also “even as regards the words on which it is based, since they are verbatim the same” as now used that merit the approval of the American government. This will not diminish the United States’ right, since in the article he proposed the words of the sixth article relating to it are copied literally, the right of Spain cannot be enlarged, and consequently nothing prejudicial to that of the United States will occur.
With the aim of eliminating the difficulty that JM anticipates in the change of wording, he will present to JM a mode of uniting both countries’ views and interests and leaving the sixth article in the same terms as at present, thus overcoming the difficulty. One need only add to the sixth article two words, to wit, “neither principle,” so it will read: “It not having been possible for said Plenipotenciaries to agree neither upon the principle, neither [sic] upon a mode” etc., preserving all the rest of the sixth article in exactly the same words in which it is now written and avoiding the objections JM has raised upon the point. This change, just in itself, conformable to the true intentions of the king, is too essential for the right and the desire of achieving it to be lacking; and the U.S. government when it sees the king’s well-founded reasons for requiring it, will recognize in the abandonment that he makes of the other words that it was proposed be inserted in the sixth article, a demonstration of his desire to ratify the convention when he can do it with decorum and with the respect and confidence due to the rights and interests of his subjects.
Regarding the question that JM raises at the end of his letter, Yrujo is only able to respond to it by means of hazardous conjectures, leading to error and equivocation, so will abstain from venturing an uncertain opinion upon a subject so delicate.
